PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,683,665
Issue Date: 16 Jun 2020
Application No. 15/449,250
Filing or 371(c) Date: 3 Mar 2017
Title:  METAL FRAMING COMPONENTS FOR WALL PANELS  
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(c) and (e), filed April 17, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to the prior-filed applications listed in the concurrently filed application data sheet (“ADS”).

The petition under 37 CFR 1.78(c) and (e) is DISMISSED.

Title II of the Patent Law Treaties Implementation Act of 2012 amended the last sentence of 35 U.S.C. 119(e)(1) to delete the phrase “during the pendency of the application.” In view of this amendment, a reissue application is not required to add or correct a benefit claim under 35 U.S.C. 119(e) after a patent has been granted on an application filed on or after November 29, 2000. A petition under 37 CFR 1.78 to accept an unintentionally delayed claim, along with a request for a Certificate of Correction under 37 CFR 1.323, may be filed to add or correct a benefit claim under 35 U.S.C. 119(e) to a prior-filed provisional application. This has always been the case with respect to adding or correcting a benefit claim under 35 U.S.C. 120.

The present application was filed after November 29, 2000, and matured into Patent No. 10,683,665 on June 16, 2020. 

Under certain conditions as specified below, a Certificate of Correction can be used to correct: 

(A) 	the failure to make reference to a prior application; or 
(B) 	an incorrect reference to a prior application. 

The following conditions must be satisfied: 

(A) 	all requirements set forth in 37 CFR 1.78(a)(1) must have been met in the application which became the patent to be corrected; 
(B) 	it must be clear from the record of the patent and the parent application(s) that priority is appropriate (see MPEP § 211et seq.); and 
(C) 	a grantable petition to accept an unintentionally delayed claim for the benefit of a prior application must be filed, including a surcharge. 

If all the above-stated conditions are satisfied, a Certificate of Correction can be used to amend the patent to make reference to a prior application, or to correct an incorrect reference to the prior application. 

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.



This petition does not meet requirement (1) above. 

With respect to (1) above: The ADS, filed April 17, 2022, and the draft certificate of correction, filed April 17, 2022, are not acceptable.

With respect to the ADS:  

37 CFR .176(b)(5) states:

(b) Bibliographic data. Bibliographic data as used in paragraph (a) of this section includes:

(5)	Domestic benefit information. This information includes the application number, the filing date, the status (including patent number if available), and relationship of each application for which a benefit is claimed under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c). Providing this information in the application data sheet constitutes the specific reference required by 35 U.S.C. 119(e) or 120 and §1.78.

37 CFR 1.76(c)(2) provides, in pertinent part:

An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed … (emphasis added).

MPEP 601.05(a) II.CORRECTING AND UPDATING AN ADS OR INFORMATION OTHERWISE OF RECORD states:

37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt). Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt…(emphasis added).

The February 4, 2019 corrected filing receipt reveals the domestic benefit information of record.

Applicant must delete via strike-through the current information of record, as listed in the February 4, 2019 corrected filing receipt. This is because Application No. 15/449,250 and Application Nos. 13/398,243, 12/231,875, and 12/456,7078 were not copending. Application No. 15/449,250 was filed on March 3, 2017. Application No. 13/398,243 was abandoned on November 17, 2016. Application No. 12/231,875 issued on May 15, 2012. Application No. 12/456,707 issued on April 24, 2012.

In addition, Application No. 15/449,250 cannot claim direct benefit of Application Nos. 61/628,044, filed October 24, 2011; 62/001,566, filed May 21, 2014; 62/170,269, filed June 3, 2015; and 62/175,195, filed June 12, 2015.  There can be at most 12 months between the date a nonprovisional application was filed and the date a provisional application was filed in order to claim direct benefit of the provisional application in the nonprovisional application. Application No. 15/449,250 was filed on March 3, 2017. Application No. 15/449,250 may only claim direct benefit of a provisional application with a filing date no earlier than March 3, 2016.

If applicant types and strikes-through the current benefit information of record ,as listed in the February 4, 2019 corrected filing receipt, in the Domestic Benefit/National Stage Information section of an ADS, applicant will then be able to begin with a clean slate. Applicant can then type the desired benefit information following the strike-through information and underline all the benefit information to be inserted.

There is a typographical error in the second page, third entry of the Domestic Benefit/National Stage Information section of the April 17, 2022 ADS. The Prior Application Number should be 62/378615, not 63/378,615.

There is a typographical error on the fourth page, third entry from the bottom of the Domestic Benefit/National Stage Information section of the April 17, 2022 ADS. The filing date for Application No. 62/242,705 is October 16, 2015, not November 16, 2015.

In addition, there are a number of gaps in continuity in the April 17, 2022 ADS.

Per MPEP 211.01(b)    Claiming the Benefit of a Nonprovisional Application 
II.    BENEFIT CLAIMS TO MULTIPLE PRIOR APPLICATIONS:

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending with an intermediate application entitled to the benefit of the filing date of the first application. If applicant wishes that the pending application have the benefit of the filing date of the first filed application, applicant must, besides making reference to the intermediate application, also make reference to the first application. See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 177 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must be made in each intermediate application in the chain of prior applications (emphasis added).

The benefit information in Application No. 15/430,781 and Application No. 15/295,172  must be corrected before the benefit information in this application, Application No. 15/449,250, can be corrected. Currently, Application No. 15/430,781 and Application No. 15/295,172 claim benefit of no prior-filed applications.

No information from the April 17, 2022 ADS has been entered in Office databases. 

Regarding the draft certificate of correction, filed April 17, 2022:  Applicant must delete the current “Related U.S. Application Data (63)” section and replace it with a new “Related U.S. Application Data (63) section. Applicant should list only the non-provisional applications in the benefit chain and the relationships among them in the new “Related U.S. Application Data (63)” section. No provisional applications should be listed in the “Related U.S. Application Data (63)” section.

Applicant should also delete the current “(60)” section and replace it with a new “(60)” section, listing all the provisional applications in the benefit chain. 

Applicant must correct the specification itself. Please delete Column 1, lines 4-14 of the Letters Patent and replace it with a “CROSS REFERENCE TO RELATED APPLICATIONS” section and recite the entire benefit chain, as it is presented in the Domestic Benefit National Stage Information section of the future-filed ADS. 

Applicant may only include incorporation by reference language with respect to the applications already listed in Column 1, lines 4-14 of the Letters Patent. When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application.  See Dart Industries v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).  See MPEP 201.06(c) and 608.04(b).  No new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).  It is not possible to incorporate by reference the newly claimed nonprovisional and provisional applications.

If reconsideration of this decision is desired, please file a renewed petition under 37 CFR 1.78(c) and (e), a properly executed ADS with appropriate strike-through to show deleted benefit information and underlining to show inserted benefit information, a draft certificate of correction (1) deleting the current “Related U.S. Application Data (63)” section and adding a new “Related US. Application Data (63)” section (listing the nonprovisional applications and the relationships among them), (2) deleting the current “(60)” section and adding a new “(60)” section listing the provisional applications, and (3) deleting Column 1, lines 4-14 of the specification and adding a “CROSS REFERENCE TO RELATED APPLICATIONS” section, reciting the entire benefit chain as set forth in the future-filed ADS with appropriate incorporation by reference language.

Applicant is reminded that it is not possible to correct the benefit information in this application until the benefit information in prior filed Application No. 15/430,781 and Application No. 15/295,172 is corrected. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET